MR. JUSTICE BURKE delivered the opinion of the court: ■ Plaintiff appeals from an order entered on July 5, 1961, the second paragraph of which states that “no ruling is herein entered as to arrears in child support or attorney fees.” One of the points made by plaintiff is that the court erred in refusing to enter judgment for defendant’s arrearages. The defendant asserts that the order is not appealable because claims for relief remain for disposition and the court has not found that there is no just reason for delaying enforcement or appeal. Plaintiff calls attention to the colloquy between the chancellor and counsel to support her position that the court adjudicated all of the claims. It is doubtful that this colloquy may be considered in deciding what the order means to say. In our opinion the statements by the chancellor and the lawyers show that the court did not intend to adjudicate all of the claims. To rule is to decide. The plain meaning of the statement that the court was making “no ruling” is that the court was not deciding “as to arrears in child support and attorney fees.” We conclude that under the provisions of See 50(2) of the Civil Practice Act it is our duty to dismiss the appeal. Peterson v. Gwin, 17 Ill2d 261, 161 NE2d 123; Hanley v. Hanley, 13 Ill2d 209, 148 NE2d 792; Smith v. Hodge, 13 Ill2d 197, 148 NE2d 793; Ariola v. Nigro, 13 Ill2d 200, 148 NE2d 787; Simon v. Simon, 37 Ill App2d 100, 185 NE2d 111; Barrow v. Robinson, 28 Ill App2d 358, 171 NE2d 663; Cannon v. Thompson, 28 Ill App2d 69, 170 NE2d 174; Brenner v. Neu, 26 Ill App2d 319, 168 NE2d 449; Johnson v. City of Rockford, 26 Ill App2d 133, 169 NE 2d 534; Henson v. Renshaw, 25 Ill App2d 178, 166 NE 2d 166; Brodsky v. Brodsky, 20 Ill App2d 587, 156 NE 2d 608; Hawthorn-Melody Farms Dairy, Inc., etc. v. Elgin, J. & E. Ry. Co., 18 Ill App2d 154, 151 NE2d 393. The appeal is dismissed. Appeal dismissed. BRYANT, P. J. and FRIEND, J., concur.